EXHIBIT 10.1

 

FORM OF STOCK GRANT AGREEMENT

 


PROVIDIAN FINANCIAL CORPORATION


2000 STOCK INCENTIVE PLAN (SIP)

Name

 


AWARD DATE:

 


AWARD DESCRIPTION

 

SIP Nonrestricted Portion:

 

$

<<Amount>>

 

SIP Nonrestricted Shares (Rounded down to nearest whole share):

 

<<Number>>

 

SIP Restricted Portion:

 

$

<<Amount>>

 

SIP Restricted Shares (Rounded down to nearest whole share):

 

<<Number>>

 

Fair Market Value per share on <<Award Date>>:

 

$

<<Price>>

 

 

GENERAL PROVISIONS:

You have elected to receive a portion of your annual retainer for the 12 months
beginning June 1, 20[    ] (the “Board Year”) in Nonrestricted Stock.  The
Nonrestricted Stock is matched by a grant of Restricted Stock equal in value to
25% of the value of the Nonrestricted Stock.  The Restricted Stock will be
subject to vesting and forfeiture restrictions.  You will have the right to vote
and to receive dividend payments on the Restricted Stock.

 

This award is subject to the terms and conditions of the SIP and to all
interpretations, amendments, rules and regulations that may from time to time be
promulgated or adopted in connection with the SIP.  In the event of any conflict
between the provisions set forth herein and the provisions of the SIP, the
provisions of the SIP shall control.

 

VESTING PROVISIONS:

Fifty percent of the Restricted Stock will vest on the third anniversary of the
first day of the Board Year, and the remaining 50% will vest on the sixth
anniversary of the first day of the Board Year.  However, if you dispose of any
Nonrestricted Stock awarded (or to be awarded) to you as part of your annual
retainer for the Board Year before all of the matching shares of Restricted
Stock for the Board Year (the “related Restricted Stock”) have vested, you will
forfeit the entire unvested portion of the related Restricted Stock.  Both the
Nonrestricted Stock and the Restricted Stock will be deposited in an escrow
account designated by us.  The shares of Restricted Stock must remain in the
escrow account  until they have vested. We also require that all of the
Nonrestricted Stock awarded to you as part of your annual retainer for the Board
Year remain in the escrow account  until all of the related Restricted Stock has
vested.

 

STOCK DISTRIBUTION:

The Nonrestricted Stock will be released to you upon expiration of six years
following the start of the Board Year.  You may request an earlier release of
the Nonrestricted Stock, but you will then forfeit all unvested shares of the
related Restricted Stock. Shares of the Restricted Stock will be released to you
when they become vested.

 

TAXATION ON RESTRICTED SHARES:

Applicable taxes associated with the shares of Restricted Stock will be due as
these shares vest.

 

--------------------------------------------------------------------------------